Citation Nr: 1039626	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
muscle injury of the right leg.

2.  Entitlement to service connection for a low back condition 
secondary to a muscle injury of the right leg.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1976. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to service 
connection for the above conditions.

In July 2005, the Veteran provided testimony at a hearing before 
the undersigned at the RO.  A transcript of the hearing is of 
record.

In an October 2005 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision denying the claims to 
the United States Court of Appeals for Veterans Claims (Court).  
In a May 2007 Order, the Court remanded the claims to the Board 
for readjudication in accordance with a Joint Motion for Remand.  
The Board remanded the claims for additional development in 
November 2007.

The Board issued another decision denying the claims in April 
2009.  The Veteran appealed that decision to the Court.  In an 
April 2010 Order, the Court again remanded the claims to the 
Board for readjudication in accordance with a Joint Motion for 
Remand.

The appeal is REMANDED to the RO.





REMAND

In November 2007, the Board remanded the Veteran's claim for 
service connection for the residuals of a muscle injury of the 
right leg for the purpose of scheduling the Veteran for an 
examination in order to ascertain the etiology of his current 
right hip disability.  In the request for the examination, the 
examiner was specifically advised that the Veteran was competent 
to report in-service symptoms and injuries, a continuity of 
symptomatology since service, and current symptoms.

In July 2008, the Veteran underwent VA examination.  After 
reviewing the record and examining the Veteran, the examiner 
determined that the Veteran's current right hip strain was not 
related to any incident of his service, including a February 1973 
injury of the right hip for which he was treated in service.  The 
examiner, in so determining, called into question the Veteran's 
credibility in reporting his continuity of symptomatology, noting 
that upon his initial presentation in February 1973, the Veteran 
had not recalled the precipitating event resulting in his right 
leg pain, whereas he did recall the precipitating event 30 years 
later.  In an October 2008 addendum to the report of examination, 
the examiner added, as further rationale for his determination 
that the current disability was unrelated to the Veteran's active 
service, that there was no evidence demonstrating that the 
symptoms related to the original injury persisted for more than 3 
weeks after the injury.  The examiner again noted, in support of 
his opinion, that it was curious that the Veteran could now 
recall how the injury initially happened, but was unable to so 
recall immediately after the injury was sustained.

When an examination is ordered, VA must ensure that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  In determining 
that the Veteran's current right hip disability was unrelated to 
the injury he sustained in active service, the examiner 
considered the Veteran's testimony regarding continuity of 
symptomatology but rejected that testimony as not credible, given 
the absence of supporting documentation.  This was a permissible 
assessment and does not render the examination inadequate.  
However, the examiner's rationale for his conclusion that the 
Veteran's current disability was unrelated to the injury 
sustained in service because he was unable to recall the 
precipitating event in service is inadequate, rendering the 
examination as a whole inadequate.  

Although the initial report of injury in February 1973 does not 
include a report of the injury leading to the Veteran's 
complaints of right leg pain, the absence of such information 
does not equate to the Veteran's denial of any precipitating 
event or injury.  Indeed, the fact that records dated in March 
1973 show that the Veteran reported having injured his right hip 
during a march counsels against such a conclusion, as he clearly 
remembered the incident resulting in his hip pain just shortly 
after having first sought treatment.  Thus, it appears to the 
Board that it is feasible that the Veteran reported the injury at 
the time he initially sought treatment and that this report was 
omitted from the record.  Because the examiner did not reference 
the later record showing that the Veteran recalled the 
precipitating event sooner than when he sought treatment 30 years 
later, the Board concludes that this omission was material and 
that the failure to address the March 1973 record renders the 
examiner's rationale inadequate.  Given that the examiner 
provided an inadequate rationale for his opinion, the Board 
concludes that the examination is inadequate and that a remand 
for an additional examination is necessary.  See Barr, 21 Vet. 
App. at 312.

A remand is also required because the Veteran submitted 
additional evidence in support of his claim that has not yet been 
reviewed by an examiner.  In a September 2010 record of private 
treatment, the physician noted that recent attention in 
orthopedic literature highlighted femoralacetabular impingement 
as a long-term consequence of misdiagnosed "groin strain."  
Given that the Veteran had experienced an injury in service 
consistent with a diagnosis of "groin strain," and current X-
ray examination revealed findings consistent with 
femoralacetabular impingement, it was possible, given the 
persistence of the Veteran's symptoms, that his current 
disability was related to his in-service injury.  Because this 
record was not in the claims file at the time of the last 
examination, a remand is necessary in order that it may be 
considered by an examiner. 

With respect to the issue of entitlement to service connection 
for a low back disorder, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claim for 
service connection for the residuals of a muscle injury of the 
right leg.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
with an examiner who has not yet examined the 
Veteran for the purpose of ascertaining 
whether his current right hip/leg  disability 
is related to the injury he sustained in 
service.  The claims folder, along with any 
additional evidence obtained, should be made 
available to the examiner for review.  The 
examiner is advised that the Veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  The 
examiner must provide an opinion as to 
whether it is as likely as not that any 
current disability of the right hip/leg had 
its onset in service or is otherwise related 
to the injury the Veteran sustained in 
February 1973.  In so determining, the 
examiner must address the September 2010 
record of treatment noting that the current 
diagnosis of femoralacetabular impingement 
could be related to the in-service injury.  A 
complete rationale, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


